DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim 15 was rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since claim 15 was drawn to a “program”, per se, therefore, failing to fall within a statutory category of invention.  Applicant has amended claim 15 to include the limitation “a non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a computer, cause the computer to execute operations”, therefore the 35 U.S.C. 101 rejection of claim 15 is withdrawn.
3.	Claims 1, 3, 14 and 15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino (JP2014200403), Claims 1, 2, 4-6, 14 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US2015/0173644) in view of Arai (US2007/0010743) or Kodaira et al. (US2012/0069171), in the alternative, Claims 1 and 7-9 and 12-15 were rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US2015/0173644) in view of Ishiai et al. (US2017/0325679), and Claims 10 and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US2015/0173644)  in view of Ishiai et al. (US2017/0325679) further in view of Arai (US2007/0010743).  Claims 1, 14 and 15 are independent.
	Applicant has amended claim 1 to include limitations reciting setting a first region and a second region within a measurement region, based on the detected time-series change of the object, wherein the measurement region is a region in which a process for tomography, the first region includes a track of the time-series change of the object within the measurement region, and the second region has absence of the track of the time-series change of the object within the measurement region.  Independent claims 14 and 15 are amended in a corresponding fashion.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 9 August 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 3, 14 and 15, and the 35 U.S.C. 103 rejection of claims 2 and 4-13 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-15 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667